Citation Nr: 1822822	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-25 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for service connection for a left shoulder disorder.  

2. Whether new and material evidence has been received to reopen the claim for service connection for a right shoulder disorder.  

3. Whether new and material evidence has been received to reopen the claim for service connection for a right knee disorder.  

4. Whether new and material evidence has been received to reopen the claim for service connection for residuals of a stroke.  

5. Whether new and material evidence has been received to reopen the claim for service connection for carpal tunnel syndrome, left wrist.  

6. Entitlement to service connection for a left shoulder disorder. 


7. Entitlement to service connection for a right shoulder disorder. 

8. Entitlement to service connection for a left knee disorder. 

9. Entitlement to service connection for a right knee disorder. 

10. Entitlement to service connection for residuals of a stroke.  

11. Entitlement to service connection for carpal tunnel syndrome, left wrist.  

12. Entitlement to service connection for a right trigger finger disorder.  

13. Entitlement to service connection for a left trigger finger disorder.  

14. Entitlement to service connection for a disorder manifested by dizziness.    

15. Entitlement to service connection for peroneal neuropathy, left leg.

16. Entitlement to service connection for trigeminal neuralgia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1973 to May 1979 and April 1981 to April 1998. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 and April 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

The Veteran testified before the undersigned Veterans Law Judge in June 2017.  A transcript of this hearing is associated with the claims file. 

The issues of entitlement to service connection for hearing loss and tinnitus disorders have been raised by the record in September 2013 and April 2014 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

Other than reopening the previously denied claims of service connection for a left shoulder disorder, a right shoulder disorder, a right knee disorder, residuals of a stroke, and left wrist carpal tunnel syndrome, all other claims are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The August 1999 rating decision denying service connection for a left shoulder disorder, a right shoulder disorder, a right knee disorder, residuals of a stroke, and left wrist carpal tunnel syndrome is final.  

2. New evidence has been received since the August 1999 rating decision that raises the reasonable possibility of substantiating the claims of service connection for a left shoulder disorder, a right shoulder disorder, a right knee disorder, residuals of a stroke, and left wrist carpal tunnel syndrome, and these claims are reopened. 


CONCLUSIONS OF LAW

1. The August 1999 rating decision is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2. The criteria to reopen the claim of service connection for the left shoulder have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3. The criteria to reopen the claim of service connection for the right shoulder have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

4. The criteria to reopen the claim of service connection for the right knee have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

5. The criteria to reopen the claim of service connection for residuals of a stroke have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

6. The criteria to reopen the claim of service connection for left wrist carpal tunnel syndrome have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening Service Connection

The Veteran filed claims for service connection for a left shoulder disorder, a right shoulder disorder, residuals of a stroke, left wrist carpal tunnel syndrome, and a right knee disorder in April 1999, which were denied by the RO in an August 1999 rating decision.  The Veteran did not appeal this rating decision or submit new and material evidence within one year, and it became final. 38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  

At the time of the August 1999 rating decision, the RO had the Veteran's service treatment records, VA examinations, and private medical records through August 1999 in its possession.  The bilateral shoulder and right knee claims were denied because the evidence did not demonstrate a permanent residual or chronic disability following service.  Since then, the Veteran has submitted new and material evidence sufficient to reopen the claims.  Specifically, in June 2017, his treating neurologist submitted a statement that he had current right shoulder, left shoulder, and right knee conditions, and stated that these diagnoses were related to service. 

Regarding the Veteran's claims of service connection for residuals of a stroke and left wrist carpal tunnel syndrome, the Board also finds that new and material evidence has been received sufficient to reopen the claims.  Specifically, in April 2017, the Veteran's private neurologist submitted a letter opining that the Veteran's neurological conditions, including left wrist carpal tunnel, "may be associated with his time served as a military diver."  This is sufficient to constitute new and material evidence for these claims and the claims are reopened.  The claims are granted to this extent only. 


ORDER

The claim to reopen service connection for a left shoulder disorder is granted. 

The claim to reopen service connection for a right shoulder disorder is granted. 

The claim to reopen service connection for a right knee disorder is granted. 

The claim to reopen service connection for residuals of a stroke is granted.

The claim to reopen service connection for left wrist carpal tunnel syndrome is granted.
REMAND

The Board finds that the claims must be remanded for VA examinations and medical opinions.  

The August 2012 VA examiner concluded that there was no right index finger condition, no right knee condition, the Veteran's trigeminal neuralgia had resolved without residuals, and the left leg peroneal neuropathy had resolved without residuals.  She further concluded that the Veteran had left wrist carpal tunnel syndrome, but opined that it was unrelated to service because it manifested more than 10 years after separation from service.  The examiner did not render an opinion on the Veteran's left shoulder, right shoulder, left knee, left trigger finger, stroke, or dizziness claims, but she noted that his service treatment records documented an episode of cerebral ischemia with no evidence of a stroke.   

In March 2013, another VA examiner opined that the Veteran's left wrist carpal tunnel syndrome, left leg peroneal neuropathy, trigeminal neuralgia, and stroke were unrelated to diving in service. 

In April 2017, however, the Veteran provided a medical opinion from his private neurologist, which stated that the Veteran currently experiences left wrist carpal tunnel syndrome, left leg peroneal neuropathy, trigeminal neuralgia, bilateral stenosing tenosynovitis of both middle fingers, and bilateral essential tremors of the hands, symptoms which "correlate to the symptoms outline[d] in the references cited in the Department of Veterans Affairs, Medical Consequences of Diving Training Letter" and "may be associated with his time serviced as a military diver."  

Furthermore, in June 2017, his neurologist submitted records supporting current diagnoses for the left shoulder, right shoulder, left knee, right knee, stroke, and dizziness claims and opined that they are related to diving in service.  

The Board finds that there is not sufficient competent medical evidence to decide the claims and VA examinations are necessary to assist in determining whether the Veteran's conditions are present.  Furthermore, the Board finds that a medical opinion should be obtained from the Director, Compensation Service, for an advisory opinion pursuant to VA's Adjudication Procedures Manual, M21-1, Part IV, Subpart ii, Ch. 2, § K.5.f. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask that he identify all sources of non-VA treatment for his disorders.  Request that he authorize VA to obtain all non-duplicative private treatment records or notify him that, in the alternative, he can obtain these records and submit them to VA.  

2. Schedule the Veteran for VA examinations with appropriate VA medical examiners to assess whether he has current diagnoses to support his claims, including a left shoulder disorder, a right shoulder disorder, a left knee disorder, a right knee disorder, residuals of a stroke, left wrist carpal tunnel syndrome, dizziness, trigeminal neuralgia, left leg peroneal neuropathy, a right trigger finger disorder, and a left trigger finger disorder.

3. After completing the above instructions, refer the matter to the Director of Compensation Service for an advisory opinion pursuant to the M21-1, Part IV, Subpart ii, Ch. 2, § K.5.f.

The advisory opinion should address whether it is at least as likely as not that the Veteran's current disorders as diagnosed in the VA examination and/or contained in his private treatment records began in service or are otherwise related to the Veteran's diving activities during service.

The opinion should discuss all relevant medical records, including the October 1994 medical opinion that the Veteran's alcohol intake was not considerable enough to produce his in-service ischemic event and the April 2017 and June 2017 letters from the Veteran's neurologist.  

A complete rationale for any opinion rendered should be included.  

4. After completion of the above, the issues should be readjudicated.  If any of the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the appropriate time period within which to respond thereto.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


